Opinion issued February 25, 2010












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-01090-CV
____________

THE GREATER HOUSTON NEUROSURGERY CENTER, P.A., Appellants

V.

NORMAN TORRES, M.D., Appellee




On Appeal from the 127th District Court
Harris County, Texas
Trial Court Cause No. 2009-69102




MEMORANDUM OPINION
          On February 23, 2010, appellant, The Greater Houston Neurosurgery Center,
P.A., filed a motion to dismiss their appeal that was joined by appellee, Norman
Torres, M.D.  No opinion has issued.  Accordingly, the motion is granted, and the
appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1).  
          Any other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  See Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Keyes, Sharp, and Massengale.